UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-7640


JAMES STUART FALLER, II,

                     Plaintiff - Appellant,

              v.

UNITED STATES BUREAU OF PRISONS; UNITED STATES DEPARTMENT
OF JUSTICE; JENNIFER SAAD, as Warden of Gilmer-FCI; JOHN MORAN,
Individually and in his official capacity; JOSEPH LEE YEAGER, Individually and
in his official capacity; RANDALL D. LOUK, Individually and in his official
capacity; GREGG R. FEARDAY, In his official capacity; UNKNOWN FEDERAL
EMPLOYEES/AGENTS AND DIRECT CONTRACTORS,

                     Defendants - Appellees.


Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cv-00160-FPS-JPM)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James S. Faller, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Stuart Faller, II, seeks to appeal the district court’s order denying his motion

to disqualify district and magistrate judges and to appoint a special judge filed in his civil

action brought pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47

(1949). The order Faller seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2